Exhibit 10.3

TRANSITION AGREEMENT

AGREEMENT entered into as of this 13th day of March, 2014 by and between
Hologic, Inc., a Delaware corporation with its principal place of business at 35
Crosby Drive, Bedford, Massachusetts 01730 (the “Company”), and Glenn P. Muir,
an individual having his principal residence in Lexington, Massachusetts (the
“Executive”).

WHEREAS, the Executive currently serves as Executive Vice President and Chief
Financial Officer of the Company;

WHEREAS, the Executive and the Company previously entered into a Retention and
Severance Agreement, dated May 3, 2006 (the “Severance Agreement”), and a Change
of Control Agreement, dated November 11, 2009 (the “Change of Control
Agreement”);

WHEREAS, at the request of the Company, the Executive has agreed to retire and
otherwise assist in the transition to a new Chief Financial Officer, subject to
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Resignation. The Executive agrees and acknowledges that the Company is
searching for his successor as Chief Financial Officer and that effective upon
the Company’s appointment of such successor, the Executive will cease to serve
as Chief Financial Officer of the Company (the “Transition Date”). The Executive
agrees to remain employed with the Company following the Transition Date to
assist in the transition of his duties to his successor. Upon the Resignation
Date (as defined below), the Executive shall retire and resign employment with
the Company. The parties hereto agree that such retirement and resignation,
being made at the request of the Company, constitutes a termination without
cause pursuant to Section 6.1(b) of the Severance Agreement, and that the
Executive shall be entitled to the rights and benefits thereunder as set forth
in this Agreement.

2. Transition Period.

(a) Title. Upon the Transition Date, the Executive shall be employed by the
Company solely as a full-time non-executive employee through November 30, 2014
(the “Resignation Date”; and the time between the Transition Date and the
Resignation Date the “Transition Period”), subject to the terms and conditions
of this Agreement. The Executive further agrees that upon the Transition Date –
or if no Transition Date occurs then upon the Resignation Date – the Executive
will resign any and all positions held by him including, without limitation, as
an officer, director, manager, or member, as applicable, of the Company and all
direct or indirect subsidiaries of the Company. Nothing herein shall preclude
the Company from requiring the Executive to resign from any positions prior to
the Transition Date provided that any termination of employment shall be subject
to Section 2(d), below.

(b) Duties. Prior to the Transition Date, the Executive shall continue to serve
as Chief Financial Officer with all the responsibilities and duties associated
with such position.



--------------------------------------------------------------------------------

During the Transition Period and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote his
full business time and best efforts to the business and affairs of the Company
in order to facilitate the transfer of duties to the Company’s new Chief
Financial Officer. During the Transition Period, the Executive shall report
directly to both the President and Chief Executive Officer, and the Chief
Financial Officer. The Executive further agrees to comply with the Company’s
policies and procedures as they may be applicable to him (including without
limitation, as an employee) as such policies and procedures may be modified from
time to time.

(c) Compensation. From the date hereof until the Resignation Date, unless the
Executive’s employment is terminated earlier, pursuant to Section 2(d) below,
(i) the Executive shall be entitled to continue to receive base salary at a rate
equal to his current annual base salary of $600,000 (“Base Salary”), payable in
accordance with the Company’s regular payroll practices; (ii) the Executive
shall continue to participate in the Company’s Short-Term Incentive Plan for
fiscal year 2014 (the “FY 2014 STIP”) in accordance with the terms thereunder
with payment, if any, to be made at such time as bonuses are paid under the FY
2014 STIP (it being understood that the Executive shall not participate in the
fiscal year 2015 Short-Term Incentive Plan, unless he continues to serve as
Chief Financial Officer of the Company in FY 2015); (iii) the Executive’s
outstanding stock option, restricted stock unit, performance stock unit and
market stock unit awards will remain outstanding and, if applicable, will
continue to vest in accordance with and subject to the terms and conditions set
forth in the applicable equity incentive plans and award agreements; and
(iv) the Executive shall be entitled to participate in any and all retirement
(both qualified and non-qualified), vacation and/or sick pay, medical, dental,
life insurance and other employee benefit plans in which he currently
participates, all to the extent the Executive remains eligible under the terms
of such plans and subject to the terms and conditions of such plans as may be in
effect from time to time, including (without limitation) the Company’s car
allowance program.

(d) Termination. The Executive’s employment during the Transition Period may be
terminated (i) by the Company for material breach by the Executive of the
Company’s written policies and this Agreement, including the Employee
Intellectual Property rights and Non-Competition Agreement dated May 3, 2006,
but only after (x) the Executive has actually received written notification
detailing such material breach and (y) the Executive has been given a 10
business day period to cure such material breach, if curable (and if
substantially cured within such 10 business day period, then Executive’s
employment shall not be terminated), or (ii) by reason of the Executive’s death.
In the case of any termination of the Executive’s employment prior to the
Resignation Date, the Executive’s entitlement to the compensation and benefits
provided in Section 2(c) shall immediately cease and the Executive’s entitlement
to full, partial or pro-rated compensation and other benefits under the
Company’s benefit plans and arrangements, if any, shall be determined under the
policies and benefit plans of the Company.

(e) Final Resignation. The Executive and the Company agree that on the
Resignation Date the Executive’s employment as a full-time non-executive
employee shall terminate and the Transition Period shall end. On the Resignation
Date, the Executive will receive his final paycheck with accrued and unpaid pay
through that date as well as accrued and unpaid vacation time and payment of all
outstanding business expense reimbursements according to Company policy.

 

2



--------------------------------------------------------------------------------

3. Separation Benefits. As a consequence of the termination of the Executive’s
employment with the Company on or after the Transition Date, or if no Transition
Date occurs then upon the Resignation Date, in accordance with Section 6.1(b) of
the Severance Agreement and in full discharge of the Company’s obligations due
to the Executive thereunder, the Company shall pay to the Executive or his heirs
or estate, if applicable, subject to the Executive executing the Release
Agreement attached hereto as Exhibit A within the applicable time period and not
revoking it, a severance amount (the “Severance Amount”) equal to the sum of
(x) the Executive’s Base Salary and (y) an amount equal to the average of the
annual bonuses paid or payable to the Executive under the Company’s Short-Term
Incentive Plan during the last three (3) fiscal years ended prior to the
Resignation Date (including any amount electively deferred by the Executive
pursuant to a qualified or non-qualified retirement plan), with 50% of such
Severance Amount payable in a lump sum on the first payroll date following the
six-month anniversary of the Resignation Date and the remainder to be paid out
pro-rata over the succeeding six month period in accordance with normal payroll
practices for the Company’s senior executive officers. On the first payroll date
following the six-month anniversary of the Resignation Date, the Company will
also pay the Executive a lump sum equal to COBRA continuation premiums for the
twelve-months following the Resignation Date. Each payment under this Section 3
described above is subject to applicable withholding and taxes.

4. Non-Competition Agreement. As additional consideration for the substantial
benefits being provided to the Executive hereunder, the Executive agrees to
continue to comply with the Non-Competition and Proprietary Information
Agreement previously executed and agreed to by Executive.

5. Other Severance Benefits. The separation pay and benefits provided for in
Section 3 shall be in lieu of any other severance or termination pay to which
the Executive may be entitled under any Company severance or termination plan,
program or practice (whether written or unwritten) or agreement. Except as
otherwise provided herein, the Executive’s entitlement to any other compensation
or benefits shall be determined in accordance with the terms and conditions of
the Company’s employee benefit plans (other than severance or termination plans,
programs, practices or agreements) and other applicable programs, policies and
practices then in effect. For the avoidance of doubt, nothing herein shall
alter, change or otherwise affect Executive’s rights under the Change of Control
Agreement during the Transition Period, including (without limitation) the right
to accelerate vesting thereunder.

6. Successors: Binding Agreement.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, and its successors and assigns, and the Company shall require any
successors and assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal representative.

 

3



--------------------------------------------------------------------------------

7. Tax Treatment; Tax Withholding. The Company and the Executive hereby
acknowledge and agree that the compensation provided for in Section 2 and the
severance pay provided for in Section 3 shall be treated and reported by the
Company and the Executive as additional compensation for services rendered and
as ordinary income. The Executive also acknowledges and agrees that the Company
may withhold from any compensation or other benefits to which the Executive is
entitled hereunder such amounts as may be required to satisfy all federal, state
and local withholding and employment tax obligations.

8. General Provisions.

(a) No Special Employment Rights. No provision of this Agreement shall grant or
confer upon, or shall be construed to grant or confer upon, the Executive any
right with respect to the continuation of his employment by the Company or to
otherwise affect in any respect the terms and conditions of such employment
except to the extent expressly provided hereunder.

(b) Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to the Company to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: General Counsel

Facsimile Number: (781) 280-0674

E-Mail Address: mark.casey@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Facsimile Number: (617) 289-0506

E-Mail Address: jhauser@brownrudnick.com

If to the Executive, to:

Glenn P. Muir

Lexington, MA 02421

 

4



--------------------------------------------------------------------------------

with a copy to:

John Welsh, Esq.

Bello / Welsh LLP

125 Summer Street, Suite 1200

Boston, MA, 02110

E-mail Address: jwelsh@bellowelsh.com

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 8 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

(c) Entire Agreement; Amendment. The recitals hereto are hereby incorporated
herein by this reference. This Agreement, together with the exhibits hereto,
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and thereof, superseding all prior understandings and
agreements, whether written or oral, including, without limitation, the
Severance Agreement; provided, however, that the Change of Control Agreement
shall terminate effective as of the Resignation Date, provided that the Company
has not entered into a definitive agreement to effect a Change of Control (as
such term is defined in the Change of Control Agreement) prior to the
Resignation Date and further provided that any indemnification agreement and any
outstanding vested equity award agreements (including, without limitation, any
outstanding vested option agreement, restricted stock unit agreement,
performance stock unit agreement, market stock unit agreement or other equity
instrument by and between the Company and the Executive) shall remain in full
force and effect in accordance with the terms and conditions herein and therein.
This Agreement may not be changed orally, but only by an agreement in writing
signed by the party against whom enforcement of any such change is sought.

(d) 409A Compliance. Notwithstanding any other provision herein to the contrary,
the Company shall make the payments required hereunder in compliance with the
requirements of Section 409A of the Code and any interpretative guidance issued
thereunder. The Company may, in its sole and absolute discretion, delay payments
hereunder or make such other modifications with respect to the timing of
payments as it deems necessary to comply with Section 409A of the Code.

(e) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

 

5



--------------------------------------------------------------------------------

(f) Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

(g) Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Agreement in its reduced form shall be valid and enforceable to the
full extent permitted by law.

(h) Governing Law/Jurisdiction. This Agreement shall be binding upon the
Executive and shall inure to the benefit of the Company and its successors and
interest and assigns, and shall be construed in accordance with and governed by
the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws. The parties hereto intend and hereby confer jurisdiction to enforce the
covenants contained herein upon the state and federal courts sitting in the
Commonwealth of Massachusetts. In the event that such courts shall hold any such
covenant wholly unenforceable by reason of the breadth of scope or otherwise, it
is the intention of the parties hereto that such determination not bar or in any
way affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such other covenants having
appropriate personal and subject matter jurisdiction over the parties, as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each state being, for this purpose, severable into
diverse and independent covenants.

(i) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the date first above written.

 

HOLOGIC, INC. By:  

/s/ Holly Lynch

  Name: Holly Lynch   Title:   Senior Vice President, Human Resources EXECUTIVE

/s/ Glenn P. Muir

Glenn P. Muir

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Release Agreement

 

7



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

AGREEMENT entered into as of this      day of                     , 2014 by and
between Hologic, Inc., a Delaware corporation with its principal place of
business at 35 Crosby Drive, Bedford, Massachusetts 01730 (the “Company”), and
Glenn P. Muir, an individual having his principal residence in Lexington,
Massachusetts (the “Executive”).

WHEREAS, the Executive and the Company previously entered into a Transition
Agreement dated March     , 2014 (the “Transition Agreement”);

WHEREAS, pursuant to the Transition Agreement and at the request of the Company
the Executive has agreed to retire and resign his duties as an employee of the
Company effective                     , 2014 (the “Effective Date”), subject to
the terms and conditions of the Transition Agreement; and

WHEREAS, the parties wish to establish the terms of a general release of all
claims (the “Release Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and in the Transition Agreement, the parties hereto, each
intending to be legally bound, do hereby agree as follows:

9. Resignation and Deemed Resignation. Effective on the Effective Date, the
Executive will resign his employment and any and all positions held by him
including, without limitation, as an officer, director, manager, or member, as
applicable, of the Company and all direct or indirect subsidiaries of the
Company, by executing the letter of resignation attached as Exhibit A hereto.
Notwithstanding the foregoing, the Executive agrees that upon the Executive’s
termination he shall have been deemed to resign from any and all positions held
by him including, without limitation, as an officer, director, manager, or
member, as applicable, of the Company and all direct or indirect subsidiaries of
the Company without any further action on the part of the Executive. Terms not
defined herein shall have the meaning ascribed to them in the Transition
Agreement.

10. Separation Benefits. Subject to and conditioned upon the release of claims
herein and the Executive not revoking this Release Agreement pursuant to
Section 8 hereof, as a consequence of the termination of the Executive’s
employment with the Company in accordance with the Transition Agreement and in
full discharge of the Company’s obligations due to the Executive thereunder, the
Company agrees to pay the Executive the severance payments set forth under
Section 3 of the Transition Agreement.

11. Non-Competition Agreement. The Executive agrees and covenants that the
Employee Intellectual Property Rights and Non-Competition Agreement dated May 3,
2006 (the “Non-Competition Agreement”) remains in full force and effect.

12. Executive Release. In consideration for the substantial benefits being
provided to the Executive in the Transition Agreement, the Executive, for
himself, his agents, legal

 

8



--------------------------------------------------------------------------------

representatives, assigns, heirs, distributees, devisees, legatees,
administrators, personal representatives and executors (collectively with the
Executive, the “Releasing Parties”), hereby releases and discharges, to the
extent permitted by law, the Company and its present and past subsidiaries and
affiliates, its and their respective successors and assigns, and the present and
past shareholders, officers, directors, employees, agents and representatives of
each of the foregoing (collectively, the “Company Releasees”), from any and all
claims, demands, actions, liabilities and other claims for relief and
remuneration whatsoever, whether known or unknown, from the beginning of the
world to the date the Executive signs this Release Agreement, but otherwise
including, without limitation, any claims arising out of or relating to the
Executive’s employment with and termination of employment from the Company, for
wrongful discharge, for breach of contract, for discrimination or retaliation
under any federal, state or local fair employment practices law, including,
Massachusetts General Laws Chapter 149, Section 148, Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the Family and
Medical Leave Act, the Americans with Disabilities Act, the Older Workers
Benefit Protection Act of 1990, the Age Discrimination in Employment Act, for
defamation or other torts, for wages, bonuses, incentive compensation, unvested
equity, vacation pay or any other compensation or benefit, any claims under any
tort or contract (express or implied) theory, and any of the claims, matters and
issues which could have been asserted by the Releasing Parties against the
Company Releasees in any legal, administrative or other proceeding in any
jurisdiction. Notwithstanding the foregoing, nothing in this Release Agreement
is intended to release or waive the Executive’s right to COBRA, unemployment
insurance benefits, any other vested retirement benefits or vested equity awards
or the right to seek enforcement of this Release Agreement or any rights
referenced in any indemnification agreement by and between the Executive and the
Company, entitlement to coverage under separate directors & officers insurance
policies or other insurance policies maintained by the Company, if applicable,
or the Change of Control Agreement, each of which is expressly excepted from the
scope of this release.

13. Survival. It is understood and agreed that, with the exception of
(i) obligations set forth or confirmed in the Transition Agreement or this
Release Agreement, (ii) obligations of the Executive under the Non-Competition
Agreement, and (iii) any of the Executive’s rights to indemnification as
provided in indemnification agreement by and between the Executive and the
Company and the Company’s certificate of incorporation and bylaws (it being
acknowledged and agreed by the Executive that, as of the date of this Release
Agreement, there are no amounts owed to the Executive pursuant to any such
indemnification rights), all of which shall remain fully binding and in full
effect subsequent to the execution of this Release Agreement, the release set
forth in Section 4 is intended and shall be deemed to be a full and complete
release of any and all claims that the Releasing Parties may or might have
against the Company Releasees arising out of any occurrence on or before the
Effective Date and this Release Agreement is intended to cover and does cover
any and all future damages not now known to the Releasing Parties or which may
later develop or be discovered, including all causes of action arising out of or
in connection with any occurrence on or before the Effective Date.

14. Exceptions. This Release Agreement does not (i) prohibit or restrict the
Executive from communicating, providing relevant information to or otherwise
cooperating with the Equal Employment Opportunity Commission (the “EEOC”) or any
other governmental authority with responsibility for the administration of fair
employment practices laws regarding a

 

9



--------------------------------------------------------------------------------

possible violation of such laws or responding to any inquiry from such
authority, including an inquiry about the existence of this Release Agreement or
its underlying facts, or (ii) preclude the Executive from benefiting from
classwide injunctive relief awarded in any fair employment practices case
brought by any governmental agency, provided such relief does not result in
Executive’s receipt of any monetary benefit or substantial equivalent thereof.

15. ADEA Release. This paragraph is intended to comply with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”) with regard to the Executive’s waiver
of rights under the Age Discrimination in Employment Act of 1967 (“ADEA”). By
signing and returning this Release Agreement, the Executive acknowledges that
he:

(a) has carefully read and fully understands the terms of this Release
Agreement;

(b) is entering into this Release Agreement voluntarily and knowing that he is
releasing claims that he has or may have against the Company Releasees;

(c) is specifically waiving rights and claims under ADEA;

(d) understands that the waiver of rights under ADEA does not extend to any
rights or claims arising after the date this Release Agreement is signed by the
Executive; and

(e) consulted with an attorney before signing this Release Agreement.

16. ADEA Revocation. Executive acknowledges that he has been given the
opportunity to consider this Release Agreement for twenty-one (21) days before
signing it. For a period of seven (7) days from the date Executive signs this
Release Agreement, Executive has the right to revoke this Release Agreement by
written notice pursuant to Section 11(b). This Release Agreement shall not
become effective or enforceable until the expiration of the revocation period.
This Release Agreement shall become effective on the first business day
following the expiration of the revocation period.

17. Other Severance Benefits. The separation pay and benefits provided for in
Section 2 shall be in lieu of any other severance, separation or termination pay
to which the Executive may be entitled under any Company severance or
termination plan, program, practice (whether written or unwritten) or agreement.
Except as otherwise provided herein, the Executive’s entitlement to any other
compensation or benefits shall be determined in accordance with the terms and
conditions of the Company’s employee benefit plans (other than severance or
termination plans, programs, practices or agreements) and other applicable
programs, policies and practices then in effect.

 

10



--------------------------------------------------------------------------------

18. Successors: Binding Agreement.

(a) This Release Agreement shall be binding upon and shall inure to the benefit
of the Company, and its successors and assigns, and the Company shall require
any successors and assigns to expressly assume and agree to perform this Release
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.

(b) Neither this Release Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Release Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal representative.

19. General Provisions.

(a) Non-Disparagement. Executive agrees not to make any adverse or disparaging
comments (oral or written, including, without limitation, via any form of
electronic media) about the Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees, vendors, investors or with the business community
generally. The Company agrees that its executive officers and directors shall be
directed not to make any disparaging comments (oral or written, including,
without limitation, via any form of electronic media) about the Executive.
Nothing in this Section 11(a) is intended to prohibit, limit or prevent the
Executive or the Company’s officers or directors from providing truthful
testimony in a court of law, to a regulatory or law enforcement agency or
pursuant to a properly issued subpoena, and such testimony will not be deemed to
be a violation of this Section 11(a).

(b) Notices. Any and all notices or other communications required or permitted
to be given in connection with this Release Agreement shall be in writing (or in
the form of a facsimile or electronic transmission) addressed as provided below
and shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic
mail with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: General Counsel

Facsimile Number: (781) 280-0674

E-Mail Address: mark.casey@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Facsimile Number: (617) 289-0506

E-Mail Address: jhauser@brownrudnick.com

 

11



--------------------------------------------------------------------------------

If to the Executive, to:

Glenn P. Muir

Lexington, MA 02421

with a copy to:

John Welsh, Esq.

Bello / Welsh LLP

125 Summer Street, Suite 1200

Boston, MA, 02110

E-mail Address: jwelsh@bellowelsh.com

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 11 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

(c) Confidentiality. By employment with Company, Executive has had, or will
have, contact with and gain knowledge of certain confidential and proprietary
information and trade secrets, including without limitation, analyses of
Company’s prospects and opportunities; programs (including advertising); direct
mail and telephone lists, customer lists and potential customer lists; Company’s
plans for present and future developments; marketing information including
strategies, tactics, methods, customer’s market research data; financial
information, including reports, records, costs, and performance data, debt
arrangements, holdings, income statements, annual and/or quarterly statements
and accounting records and/or tax returns; operational information, including
operating procedures, products, methods, service techniques, “know-how”,
tooling, plans, concepts, designs, specifications, trade secrets, processes,
methods and suppliers; technical information, including computer software
programs; research and development projects; product formulae, processes,
inventions, designs, or discoveries, which information Company treats as
confidential. Executive agrees that Executive will not communicate or disclose
to any third party or use for Executive’s own account, without the written
consent of Company, any of the aforementioned information or material, except as
required by law, unless and until such information or material becomes generally
available to the public through sources other than Executive.

(d) Return of Property. Executive will deliver to Company all property,
documents, or materials in his possession or custody, of any nature belonging to
Company whether in original form or copies of any kind, including any trade
secrets and proprietary information upon the Effective Date.

 

12



--------------------------------------------------------------------------------

(e) Entire Agreement; Amendment. The recitals hereto are hereby incorporated
herein by this reference. This Release Agreement, together with the Transition
Agreement and the exhibits thereto and hereto, constitute the entire agreement
between the parties hereto and thereto with regard to the subject matter hereof
and thereof, superseding all prior understandings and agreements, whether
written or oral, including, without limitation, the Severance Agreement;
provided, however, that the Change of Control Agreement shall terminate
effective as of the Effective Date, provided that the Company has not entered
into a definitive agreement to effect a Change of Control (as such term is
defined in the Change of Control Agreement) prior to the Effective Date and
further provided that any indemnification agreement and any outstanding vested
equity award agreements (including, without limitation, any outstanding vested
option agreement, restricted stock unit agreement, performance stock unit
agreement, market stock unit agreement or other equity instrument by and between
the Company and the Executive) shall remain in full force and effect in
accordance with the terms and conditions herein and therein. This Release
Agreement may not be changed orally, but only by an agreement in writing signed
by the party against whom enforcement of any such change is sought.

(f) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Release Agreement and have contributed to its revision; (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Release
Agreement; and (iii) the terms and provisions of this Release Agreement shall be
construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Release Agreement.

(g) Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Release Agreement.

(h) Severability. The provisions of this Release Agreement are severable, and
the invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Release Agreement or the application thereof is
unenforceable because of the duration or scope thereof, the parties hereto agree
that said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable, and that the Release Agreement in its reduced form shall be valid
and enforceable to the full extent permitted by law.

(i) Governing Law/Jurisdiction. This Release Agreement shall be binding upon the
Executive and shall inure to the benefit of the Company and its successors and
interest and assigns, and shall be construed in accordance with and governed by
the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws. The parties hereto intend and hereby confer jurisdiction to enforce the
covenants contained herein upon the state and federal courts sitting in the
Commonwealth of Massachusetts. In the event that such courts shall hold any such
covenant wholly unenforceable by reason of the breadth of scope or otherwise, it
is the intention of the parties hereto that such determination not bar or in any
way affect the Company’s right to relief in the courts of any other states
within the geographical scope of such other covenants having appropriate
personal and subject matter jurisdiction over the parties, as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being, for this purpose, severable into diverse and
independent covenants.

 

13



--------------------------------------------------------------------------------

(j) Counterparts. This Release Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature Page to Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Release Agreement
as a binding contract as of the date first above written.

 

HOLOGIC, INC. By:  

 

  Name:     Title:   EXECUTIVE

 

Glenn P. Muir

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Letter of Resignation

                    , 2014

Hologic, Inc.

Attn.: General Counsel

35 Crosby Drive

Bedford, MA 07130

To the Board of Directors of Hologic, Inc. (the “Company”):

I, Glenn P. Muir, hereby resign any and all positions held by me, including,
without limitation, as an officer, director, manager, or member of the Company
and of all direct or indirect subsidiaries of the Company. My resignation shall
be effective on                     , 2014.

 

Sincerely, Glenn P. Muir

 

16